—Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered May 26, 1994, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s claim that the evidence was legally insufficient is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The prosecution asked the defendant on three occasions whether other witnesses had lied during their testimony. While such questioning is improper, we find the error to be harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Wallace, 182 AD2d 1079; People v Eldridge, 151 AD2d 966, lv denied 74 NY2d 808; People v Kitlitz, 141 AD2d 565; People v Hall, 122 AD2d 163; People v Montgomery, 103 AD2d 622).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.